 


Exhibit 10.6
SEVERANCE AGREEMENT AND RELEASE
This Severance Agreement and Release (the “Agreement”) is made by and between
Duncan Nightingale (“Nightingale”) and Gran Tierra Energy Inc. (the “Company”)
entered in to April 6, 2016 and effective as of February 19, 2016 (the
“Effective Date”). Nightingale and the Company are collectively referred to
herein as the “Parties”.
WHEREAS, Nightingale was employed by the Company pursuant to an employment
agreement dated July 29, 2009, as amended by amending agreements dated July 31,
2014, February 19, 2015, and May 7, 2015 (collectively the “Employment
Agreement”);
WHEREAS, the Company provided working notice to Nightingale that his employment
with the Company will terminate on a without cause basis effective May 31, 2016
(the “Termination Date”);
WHEREAS, the Parties wish to resolve all issues relating to Nightingale’s
employment with the Company and the termination thereof and have reached the
within agreement;
NOW THEREFORE, in consideration of the promises made herein and the other good
and valuable consideration (the sufficiency of which is hereby acknowledged),
the Parties hereby agree as follows:
1.
CONTINUOUS SERVICE TO THE COMPANY

(a)
Notwithstanding the Effective Date of this Agreement, Nightingale agrees to
provide services to the Company, on an as-needed basis, immediately following
the Effective Date up to and including the Termination Date. While specific
duties are still to be determined, it is anticipated that Nightingale will
continue to support the Company in a business development role as it relates to
the Company’s clients in Mexico, as well as other ad-hoc services as requested
by the Company from time to time (“Services”).

(b)
There is no requirement that Nightingale attend the offices of the Company
between the Effective Date and the Termination Date. To the extent that
Nightingale’s attendance at the Company’s office is required to perform the
Services, Nightingale shall contact the Company in advance to schedule a
mutually convenient time to attend the Company’s office.

(c)
Nightingale shall continue to receive his annual base salary and continue to be
eligible to receive Company benefits up to and including the Termination Date.
Please note that benefit eligibility shall continue to be governed by the terms
and conditions of the Company’s benefit plans, as administered by the Company’s
benefit provider. Nightingale is entitled to payment for prorated unused
vacation to be paid after the Termination Date. If both parties agree to
expedite an earlier termination date, any outstanding amount owed to Nightingale
will be paid by the Company within thirty (30) days of the new, agreed upon
termination date.

2.
SEVERANCE & BENEFITS

In accordance with section 8.2 of Nightingale’s Employment Agreement, the
Company shall provide to Nightingale a lump sum payment of $1,338,000 less
required statutory deductions (the “Severance Payment”), equal to 2 times the
annual base salary and bonus paid and payable to Nightingale during


 

--------------------------------------------------------------------------------


- 2 -




the 12 months immediately preceding the Termination Date. The Severance Payment
shall be payable to Nightingale within 30 days of the Termination Date.
3.
STOCK OPTIONS & RESTRICTED STOCK UNITS

The treatment of all stock options and restricted stock units currently held by
Nightingale shall be governed by the terms and conditions of the Company’s 2007
Equity Incentive Plan and each individual equity grant provided to Nightingale.
For clarity, the Company and Nightingale agree that Nightingale shall be deemed
to be providing “Continuous Service”, as the term is defined in the 2007 Equity
Incentive Plan, between the Effective Date and the Termination Date. However, as
per the Employment Agreement, Nightingale is entitled to retain the ability to
exercise all stock options currently held for one year following the Termination
Date, or May 31, 2017. Further, for clarity, all unvested RSUs and Stock Options
will vest on May 7, 2016 according to the Employment Agreement and all proceeds
from the vesting of the RSUs will be paid to Nightingale within 30 days of the
termination date.
4.
RESIGNATION FROM OFFICES

As of the Effective Date Nightingale will immediately resign all directorships,
offices and other positions (excluding the position of employee) held by
Nightingale in the Company. Nightingale will not be entitled to receive any
severance payment or other compensation for the resignation of such
directorships, offices or other positions (excluding the position of employee).
5.
RELEASE

Nightingale does for himself and his heirs, executors, administrators and
assigns, forever release, remise and discharge the Company, its parent,
successors, assigns, subsidiaries and affiliates and all its officers,
directors, employees and agents, jointly and severally from any and all actions,
causes of actions, contracts (whether express or implied), claims and demands
for damage, loss or injury, suits, debts, sums of money, indemnity, expenses,
interest, costs and claims of any and every kind and nature whatsoever, at law,
in equity, or pursuant to statute, which against the Company, Nightingale ever
had, now has, or can hereafter have by reasons of or existing out of any causes
whatsoever existing up to and inclusive of the date of this Agreement,
including, but without limiting the generality of the foregoing:
(a)
the Employment Agreement;

(b)
his employment with the Company;

(c)
the termination thereof;

(d)
any and all claims for damages, salary, wages, termination pay, severance pay,
vacation pay, commissions, bonuses, expenses, RSP, pension, performance
warrants, stock options, allowances, incentive payments, or any other benefits
arising out of his employment with the Company;

(e)
loss of position, status, future job opportunity, or reputation; and

(f)
any and all claims arising out of or by virtue of the Alberta Human Rights Act.



 

--------------------------------------------------------------------------------


- 3 -




6.
NO ADMISSION

Nightingale agrees and acknowledges that this Agreement does not constitute any
admission of liability by the Company.
7.
INDEMNITY FOR TAXES, ETC.

Nightingale further agrees that, for the aforesaid payments, including the
Severance Payment, he will save harmless and indemnify the Company from and
against all claims, charges, taxes, interest or penalties and demands which may
be made by the Minister of National Revenue requiring the Company to pay income
tax under the Income Tax Act (Canada), in respect of income tax payable by him
in excess of the income tax previously withheld; and in respect of any and all
claims, charges, taxes, interest, or penalties and demands which may be made on
behalf of or related to the Employment Insurance Commission or the Canada
Pension Commission under the applicable statutes and regulations, with respect
to any amount which may, in the future, be found to be payable by the Company in
respect of him.
8.
EMPLOYMENT STANDARDS CODE

Nightingale acknowledges that this settlement includes payment for any and all
claims arising out of or by virtue of the Employment Standards Code (Alberta).
Nightingale further acknowledges receipt of all wages, damages, overtime pay,
vacation pay, general holiday pay, and pay in place of notice of termination of
employment that he is entitled to by virtue of the Employment Standards Code
(Alberta).
9.
BENEFITS AND INSURANCE CLAIMS

Nightingale acknowledges and agrees that the consideration paid to him includes
full compensation and consideration for loss of employment benefits and all
benefits will cease effective May 31, 2016. Nightingale fully accepts sole
responsibility to replace those benefits that he wishes to continue and to
exercise conversion privileges where applicable with respect to benefits. In the
event that Nightingale becomes disabled, Nightingale covenants not to sue the
Company for insurance or other benefits, or for loss of benefits. Nightingale
hereby releases the Company from any further obligations or liabilities arising
from his employment benefits.
10.
NON-DISCLOSURE

Nightingale agrees that he will not divulge or disclose directly or indirectly
the contents of this Agreement or the terms of settlement relating to the
termination of Nightingale’s employment with the Company to any person, except
for his legal and financial advisors on the condition that they maintain the
confidentiality thereof, or as required by law.
11.
CONFIDENTIALITY

Nightingale recognizes and agrees that during his employment with the Company he
had access to certain confidential and proprietary information, the disclosure
of which could be harmful to the interests of the Company. Nightingale
understands that all Confidential Information (as hereinafter defined) remains
the sole property of the Company. Nightingale agrees that, at all times, he
shall hold and maintain in strictest confidence all Confidential Information.
Nightingale further agrees not to disclose, use or publish, either directly or
indirectly, Confidential Information for any purpose


 

--------------------------------------------------------------------------------


- 4 -




without first obtaining the Company’s written permission. Nightingale agrees to
hold all third party information in the strictest confidence. Nightingale
acknowledges that he has taken and will in the future take appropriate
precautions to safeguard the confidential information of the Company.
For the purposes of this Agreement, “Confidential Information” shall mean all
non-public, confidential, or proprietary information owned, possessed or
controlled by the Company, received by or disclosed to Nightingale during the
course of his employment with the Company in any form (oral, written,
electronic, or other form or media) including, without limitation, trade
secrets, copyrights, patents, trademarks, industrial designs, and any other
proprietary rights, financial information, operational information, product
development plans, and information regarding the Company’s ideas, concepts,
inventions, techniques, modifications, processes, improvements, products,
services, employees, compensation structure, customers, vendor lists, vendor
information, contract and bidding information and data, forecasts, and business
plans.
Nightingale recognizes and agrees that all written and electronic drawings,
manuals, letters, notebooks, reports, records and similar collections of
confidential and proprietary information of the Company (hereinafter
collectively called “Documents”), are the property of the Company and he
expressly acknowledges and it is a condition of the Payments from the Company,
that he has delivered all such Documents to the Company.
12.
NON-DISPARAGING

As of the date of this Agreement, Nightingale understands and agrees that he
shall not, at any time, denigrate, through adverse or disparaging communication,
written or oral, whether true or not, the operations or business of the Company
or its current or former employees, officers or directors.
13.
FURTHER CLAIMS

Nightingale agrees not to make claim or take proceedings against any other
person, corporation or entity, that might claim contribution or indemnity under
the provisions of any statute or otherwise against the Company.
14.
GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein. The
Parties irrevocably submit to the exclusive jurisdiction of the Courts of the
Province of Alberta.
15.
COMPLETE AGREEMENT

It is understood by the Parties that this Agreement contains the entire
agreement between the Parties and that the terms of this Agreement are
contractual and not mere recitals.
16.
ACKNOWLEDGEMENT/INDEPENDENT LEGAL ADVICE

Nightingale acknowledges that he has carefully read and considered the
provisions of this Agreement. Nightingale further acknowledges that he has had
the opportunity to seek independent legal advice, and has either obtained such
independent legal advice with regard to this Agreement, or has expressly
determined not to seek such advice. Nightingale further acknowledges that he is
entering into this Agreement with full knowledge of the contents, nature and
consequences of this Agreement.


 

--------------------------------------------------------------------------------


- 5 -




DATED at the City of Calgary, in the Province of Alberta, this “6th” day of
“April” , 2016.
    


“April 6/16”
 
Gran Tierra Energy Inc.
Per:
/s/ Gary S. Guidry
Date Signed
 
Gary S. Guidry
President and CEO



SIGNED, SEALED AND DELIVERED in the presence of:


/s/ Warren Bell
 
/s/ D.J. Nightingale
Witness Signature
Duncan Nightingale


“Warren Bell”




“12th April 2016”
Print Name of Witness
Date Signed





 